 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JACOB WOOLERY,                                    No. 2:21-cv-00154-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   LASSEN COUNTY JAIL, et al.,
15                      Defendants.
16

17          Plaintiff Jacob Woolery (“Plaintiff”), a county prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 13, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed April 13, 2021 (ECF No. 11), are

28   ADOPTED IN FULL;
                                                      1
 1          2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.
 2   41(b); and
 3          3. The Clerk of the Court is directed to close this case.
 4          IT IS SO ORDERED.
 5        DATED: May 20, 2021
 6

 7
                                                               Troy L. Nunley
 8                                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
